Title: From George Washington to Samuel Huntington, 11 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     
                     Sir,
                     Head Qrs Passaic Falls 11th Oct: 1780.
                  
                  Three days since, I received your Excellency’s Letter of the 4th
                     with the inclosed resolution, which, as the Army was in motion to this Post, I
                     had it not in my power to answer before.
                  I am much obliged to Congress for the honor they do me by the
                     fresh mark of their attention and confidence conferred upon me in the reference
                     they have been pleased to make. My wish to concur in sentiment with them, and a
                     conviction that there is no time to be lost in carrying the measures relative
                     to the Army into execution, make me reluctantly offer any objections to the
                     plan that has been adopted—but a sense of what I owe to Congress and a regard
                     to consistency will not permit me to suppress the difference of opinion, which
                     happens to exist upon the present occasion, on points that appear to me far
                     from unessential—In expressing it, I can only repeat the ideas which I have
                     more than once taken the liberty to urge.
                  That there are the most conclusive reasons for reducing the
                     number of Regiments no person acquainted with the situation of our affairs and
                     the state of the Army will deny. A want of officers independant of other
                     considerations were sufficient to compel us to it. But that the temper of the
                     Army produced by its sufferings requires great caution, in any reforms that are
                     attempted, is a position not less evident than the former. In services the best
                     established, where the hands of Government are strengthened, by the strongest
                     interests of the army to submission, the reducing of its regiments and
                     dismissing a great part of its Officers is always a measure of delicacy
                     & difficulty. In ours where the Officers are held by the feeblest ties
                     and are mouldering away by dayly resignations—it is peculiarly so—The last
                     reduction occasioned many to quit the Service besides those who were reformed,
                     and left durable seeds of discontent among those who remained—The general topic
                     of declamation was, that it was as hard as dishonorable for men, who had made
                     every sacrafice to the Service to be turned out of it at the pleasure of those
                     in power without any adequate compensation. In the maturity to which their
                     uneasinesses have now risen from a continuance in misery, they will be still
                     more impatient under an attempt of a similar nature—how far these dispositions
                     may be reasonable I pretend not to decide but in the extremity to which we are
                     arrived policy forbids us to add new irritations—Too many of the officers wish
                     to get rid of their Commissions; but they are unwilling to be forced into it.
                  It is not the intention of these remarks to discourage a reform;
                     but to shew the necessity of guarding against the ill effects by an ample
                     provision both for the officers who stay and for those who are reduced. This
                     should be the basis of the plan and without it I apprehend the most mischievous
                     consequences. this would obviate many scruples that will otherwise be found
                     prejudicial in the extreme. I am convinced Congress are not a little straitned
                     in the means of a present provision so ample as to give satisfaction; but this
                     proves the expediency of a future one; and brings me to that which I have so
                     frequently recommended as the most oeconomical, the most politic and the most
                     effectual that could be devised—a half pay for Life. Supported by a prospect of
                     a permanent dependence, the officers would be tied to the Service and would
                     submit to many momentary privations and to the inconveniencies which the
                     situation of public affairs makes unavoidable; this is exemplified in the
                     Pensylvania Officers; who being upon this establishment are so much interested
                     in the Service, that in the course of five months, there has been only one
                     resignation in that line.
                  If the objection drawn from the principle of this measure being
                     incompatible with the genious of our government is thought insurmountable—I
                     would propose a substitute less eligible in my opinion, but which may answer
                     the purpose; it is to make the present half pay for Seven years whole pay for
                     the same period to be advanced in two different payments, one half in a year
                     after the conclusion of peace the other half in two years subsequent to the
                     first. It will be well to have it clearly understood that the reduced officers
                     are to have the depreciation of their pay made good, lest any doubt should arise
                     on this head.
                  No objection occurs to me, to this measure, except it be thought
                     too great an expence; but in my judgement whatever can give consistency to our
                     military establishment will be ultimately favourable to oeconomy. It is not
                     easy to be conceived except by those who are witnesses to it what an additional
                     waste & consumption of every thing and consequently what an increase of
                     expence, results from the laxness of discipline in the army—and where the
                     officers think they are doing the public a favor by holding their commissions
                     & the men are continually fluctuating it is impossible to maintain
                     discipline. Nothing can be more obvious than that a sound military
                     establishment and the interests of oeconomy are the same. How much more the
                     purposes of the war will be promoted by it in other respects will not admit of
                     an argument.
                  In reasoning upon the measure of a future provision I have heard
                     Gentlemen object the want of it in some foreign Armies, without adverting to
                     the difference of circumstances. The Military state holds the first rank in
                     most of the Countries of Europe and is the road to honor &
                     emolument—the establishment is permanent, and whatever be an officer’s
                     provision it is for life—and he has a profession for life—He has future as well
                     as present motives of Military honor & preferment—He is attached to the
                     Service by the spirit of the Government—By education and in most cases by early
                     habit; his present condition if not splendid is comfortable,
                     Pensions—distinctions—and particular priviledges are commonly his rewards in
                     retirement. In the case of the American officers the Military character has
                     been suddenly taken up and is to end with the War.
                  The number of Regiments fixed upon by Congress is that which I
                     should have wished; but I think the agregate number of men too small. Should
                     the Regiments be compleated, making the usual deductions for casualties and not
                     counting upon the three Regiments of South Carolina & Georgia we should
                     not have in the Infantry above 18000 fighting men rank
                        & file; from wch when we should have taken the garrison of West
                     point and the different garrisons for the frontier, there would remain a force
                     not equal even to a vigorous defensive; Intirely unequal to a decisive
                     co-operation with our allies, should their efforts next campaign be directed
                     this way, as we have reason to hope—I confess too that I do not expect the
                     States will complete their Regiments at whatever point they may be placed; if
                     they are any thing near being full they will be apt to think the difference not
                     material, without considering that what may be small in their quota will be
                     very considerable in the aggregate of deficiencies, in a force originally
                     calculated too low for our exigencies.
                  The enemy’s whole embodied force of Infantry in these estates
                     (without speaking of the occasional aids of Militia) on a moderate estimate
                     must amount to between Eighteen and twenty thousand fighting men—we ought on no
                     scale of reasoning to have less than an equal number in the field (exclusive of
                     all garrisons) for a vigorous defensive—Let us then state 
                   our armies in the field at R. & file18000West point for complt secury reqs 2500Fort Schuyler fort Pitt & other frontier Posts requires  1500  22000. By this calculation two and twenty thousand fighting men appear
                     to be necessary on a defensive plan, to have which our total number must be
                     thirty thousand rank & file. The Waggoners—Workmen at
                     factories—Waiters—Men for other extra Services—Sick &ca on an average
                     make at least a fourth of the total numbers; which Congress may see by
                     recurring to the returns of the Army from time to time.
                  Much less should we hesitate to exert ourselves to have this
                     number, if we have any thoughts of recovering what we have lost. As to the
                     abilities of the Country to maintain them, I am of opinion, they will be found
                     adequate; and that they will be less strained, than they have heretofore been
                     from the necessity we have been so frequently under of recurring to the aid of
                     Militia.
                  It is my duty also to inform Congress that in the late conference
                     with the French General & Admiral—though I could not give assurances, I
                     was obliged to give an opinion of the force we might have the next campaign;
                     and I stated the Army in this quarter at fifteen thousand operative Continental
                     Troops, wch will greatly exceed that which we should have by the proposed
                     arrangement for it would not give us above Eleven. On this idea of fifteen
                     thousand a memorial with a plan for next campaign has been transmitted to the
                     Court of France.
                  I would therefore beg leave to propose that each Regiment of
                     Infantry should consist of 
                  One Colonel—where the present Colonels are continued, or
                  One Lieutt Colonal Commandant
                  Two Majors—a first & Second
                  Nine Captains
                  Twenty two Subalterns
                  1 Surgeon
                  1 Mate
                  1 Sergeant Major
                  1 Qr Mr Sergeant
                  45 Sergeants
                  1 Drum Major
                  1 Fife Major
                  10 Drums
                  10 Fifers
                  612 Rank and file
                  Fifty Regiments at 612 rank and file each will amount to 30,600
                     rank & file, the force I have stated to be requisite.
                  The number of Officers to a regiment by our present establishment
                     has been found insufficient. It is not only inconvenient and productive of
                     irregularity in our formation and Manoeuvres; but the number taken for the
                     different Offices of the Staff leaves the Regiments destitute of Field Officers
                     and the Companies so unprovided that they are obliged to be entrusted to the
                     care of Sergeants and Corporals which soon ruins them. To obviate this I ask
                     three field officers to a Regimt &, besides a Captain and two
                     Subalterns to do the duties of each Company, three Supernumerary Subalterns as
                     Paymaster—Adjutant & Quarter Master and one to reside in the State as a
                     recruiting officer—Officers continually employed in this way to improve every
                     oppertunity that offered would engage men; while those who were occasionally
                     detached for a short space of time would do nothing. I ask one Drum and fife
                     extraordinary to attend this Officer. The supernumeraries to rank &
                     rise in the Regiment with the other Oofficers. Three field Officers will be
                     thought necessary, when we consider the great proportion employed as Adjutant
                     General—Inspectors—Brigade Majrs—Waggon Master—Superintendents of Hospitals
                     &ca. In addition to which I would also propose a field Officer to
                     reside in each state where the number of its regiments exceed two & a
                     Captain where it does not to direct the Recruiting Service and transact all
                     business for the line to which he belongs with the State—which I think would be
                     a very useful institution.
                     Instead of Regiments of Cavalry, I would recommend Legionary Corps which should consist of four Troops of  Mounted Dragoons of 60 each240. Two of dismounted Do at Do120360with the same number of Comd. & Non Comd. officers as at present.To make the Regiments larger will be attended with an excessive
                     expence to purchase the horses in the first instance and to subsist them
                     afterwards—and I think the augmentation though it would be useful, not
                     essential. I prefer Legionary Corps because the kind of Service we have for
                     horse almost constantly requires the aid of Infantry; in quarters, as they are
                     commonly obliged to be remote from the Army for the benefit of forage it is
                     indispensable for their security; and to attach to them Infantry drawn from the
                     Regiments has many inconveniencies.
                  Besides the four Regiments I cannot forbear recommending that two
                     partizan Corps may be kept up Commanded by Colo. Armand and Major Lee. Tho’ in
                     general I dislike independant Corps, I think a Partizan Corps with an Army
                     useful in many respects—Its name and destination stimulate to enterprize; and
                     the two Officers I have mentioned have the best claims to public attention.
                     Colonel Armand is an Officer of great merit wch added to his being a
                     foreigner—to his rank in life—and to the sacrafices of property he has made
                     renders it a point of delicacy as well as justice to continue to him the
                     means of serving honorably. Major Lee has rendered such distinguished Services
                     and possesses so many Talents for commanding a Corps of this nature—he deserves
                     so much credit for the perfection in which he has kept his Corps—as well as for
                     the handsome exploits he has performed, that it would be a loss to the Service
                     and a discouragement to merit to reduce him. And I do not see how he can be
                     introduced into one of the Regiments in a manner satisfactory to himself and
                     which will enable him to be equally useful, without giving too much disgust to
                     the whole line of the Cavalry. The Partizan Corps may consist of 
                    three Troops of Mounted Dragoons of fifty each  1503 ditto of dismt.  Do 50 ea. 150 300 I would only propose one alteration in the proposed arrangement
                     of the artillery, which is to have ten companies instead of Nine—The numerous
                     demands of the Service have made the establishment of Companies hitherto not
                     too great; and it would be injurious to diminish them materially. Nine
                     Companies would be an irregular formation for a battalion of Artillery. and
                     eight would be much too few: this makes me wish they may be fixed at Ten. The
                     formation of nine Companies in the Infantry is with a view to one light Company
                     to act seperately.
                  I sincerely wish Congress had been pleased to make no alternative
                     in the term of Service but had confined it to the War, by inlistment draft or
                     assessment as might be found necessary. On the footing upon which their
                     requisition now stands we shall be certain of getting very few men for the War;
                     and must continue to feel all the evils of temporary engagements. In the
                     present humour of the States, I should entertain the most flattering hopes that
                     they would enter upon vigorous measures to raise an army for the War, if
                     Congress appeared decided on the point; but if they hold up a different idea as
                     admissible, it will be again concluded, that they do not consider an Army for
                     the war as essential; & this will encourage the opposition of men of
                     narrow, interested & feeble tempers, and enable them to defeat the
                     primary object of the Resolution. Indeed if the mode by inlistment is the only
                     one made use of to procure the men, it must necessarily fail.
                  In my letter of the 20th of August I say "any period short of a
                     year is inadmissible"; but all my observations tend to prove the pernicious
                     operation of engaging men for any term short of the War, and the alternative is
                     only on the supposition that the other should on experiment be found
                     impracticable—But I regard it as the highest importance, that the experiment
                     should first be fairly tried—the alternative, if absolutely necessary, can be
                     substituted hereafter.
                  The encouragemt to the Officer & the bounty to the
                     Recruit are both too small in the present state of things unless the latter
                     could be in specie, which it is probable would have a powerful influence—In
                     case of Recruits made in Camp no bounty is specified; it will be necessary here
                     as well as in the Country, with this additional reason that a Recruit made in
                     the Army will be more valuable than one made in the Country.
                  I must confess also it would have given me infinite pleasure that
                     Congress had thought proper to take the reduction and incorporation of the
                     Regiments under their own direction. The mode of leaving it to the States is
                     contrary to my Sentiments, because it is an adherence to the State system, and
                     because I fear it will be productive of great confusion and discontent and it
                     is requisite the business in contemplation should be conducted with the
                     greatest circumspection. I fear also the professing
                     to select the Oofficers retained in Service will give
                     disgust—both to those who go & to those who remain; the former will be
                     sent away under the public stigma of inferior merit and the latter will feel no
                     pleasure in a present preference, when they reflect that at some future period
                     they may experience a similar fate—I barely mention this as I am perswaded
                     Congress did not advert to the operation of the expressions made use of, and
                     will readily alter them.
                  I beg leave to remark before I conclude, that if Congress should
                     be pleased to reconsider their resolutions—it will be of the greatest moment
                     that the number of men and term for wch they are to be raised should be first
                     determined and the requisitions transmitted to the several States. In this
                     article time presses; the others may be examined more at leizure, though it is
                     very necessary the whole should be put into execution as speedily as possible.
                     To accelerate the business I have directed, agreeable to the tenor of the
                     resolution returns to be immediately made which shall be without delay
                     transmitted to the States to shew them at one view the force they have
                     & the deficiencies for which they will have to provide, the moment they
                     know the quotas respectively required of them. With the highest respect
                     & esteem—I have the honr to be Yr Excellency’s Most Obt & Hble
                     Servt
                  
                     Go: Washington
                  
                  
                     P.S. In the establishment I submit, I mention two Subalterns
                        to each Company; as we have few Ensigns, they must in general be both
                        Lieutenants but in future appointments, there ought to be one Lieutenant and
                        one Ensign as heretofore.
                     Congress will herewith receive a list of the Officers in New
                        Hampshire—Massachusetts—Connecticut—New York New Jersey—Pensylvania
                        & Maryland line (previous to its marching to the Southward)—also in
                        Crane’s & Lamb’s Artillery—Sheldons Horse—and in
                        Hazen’s—Sherburne’s—Spencers & Livingstons Regiments who have actually had their resignations entered at Head
                        Qrs in the course of this year, and who in
                        general urged their necessities when they applied on the subject—and
                        insisted, notwithstanding every perswasion to induce their continuance, that
                        their circumstances would not admit of their remaining in service longer.
                        Besides these resignations there are a great many of which I have no certain
                        account as the Officers being permitted to go home on furlough in the course
                        of the Winter, have never rejoined the Army, and have only sent messages or
                        written to their regimental Officers that their own distresses and those of
                        their families would not permit their return.as to the resignatons which may
                        have taken place in the Virginia line and the other Troops at the Southward
                        since they were acting in that quarter—I have no account of them; but I make
                        no doubt that many have happened. All these serve to shew the necessity of some more
                        competent establishment than the present one—and I hold it my duty to
                        mention, from the accts I daily receive, unless this is the case, that I
                        have strong reasons to believe we shall not be able to retain after the end
                        of the Campaign, as many Officers, especially in some lines, as will be even
                        sufficient for common duties when in Quarters. If matters fortunately should
                        not proceed to the lengths my fears forebode, yet Congress will be sensible
                        at the first view, of the injuries and great inconveniencies which must
                        attend such a continual change of Officers & consequent promotions
                        which are and will be inevitable.
                     After having exhibited this view of the present state of the
                        army it is almost needless to add, that excepting in the rank of Field
                        officers and a very few Captains we shall have new Officers to provide
                        rather than old ones to disband at the reduction of Regiments—and where they
                        are to be had I know not—no disposition having been discovered of late to
                        enter the Service—Congress have little to apprehend therefore on acct of the
                        expence of supernumerary Officers when this event takes place. I am
                        &ca
                     
                  
                                       
                            
                            G. W——n
                        